ORDER
PER CURIAM.
Hudson Company (Hudson) appeals from the trial court’s entry of summary judgment in favor of School Sisters of Notre Dame *496(Sisters)1 in a third party action focusing on a contractual indemnity provision.
We have reviewed the briefs of the parties and the record on appeal. Upon de novo review, we find no genuine issue of material fact or error of law. An extended opinion would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).

. This appeal only addresses the third party action pursued by Hudson Company against School Sisters of Notre Dame.